On July 11, 2003, the petitioner, James E. Rumsey, was disciplined by suspension from the practice of law in Kansas for 1 year, to be effective from July 11, 2003, ordered to pay the costs, and at the end of the 1-year suspension or any time thereafter comply with Supreme Court Rule 219 (2004 Kan. Ct. R. Annot. 312).
On July 12, 2004, Mr. Rumsey filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Roard for Discipline of Attorneys, pursuant to Supreme Court Rule 219. On November 30,2004, a hearing was held before a panel of the disciplinary board in the office of tire Disciplinary Administrator, Topeka, Kansas.
On January 31, 2005, the panel filed its report setting out the circumstances leading to Mr. Rumsey’s suspension, a summary of the evidence presented, and tire panel’s findings and recommendations. The panel concluded that Mr. Rumsey has fully complied with the orders of the Kansas Supreme Court. The panel unanimously recommended that Mr. Rumsey’s petition for reinstatement to the practice of law in Kansas be granted. The panel further recommended that Mr. Rumsey’s reinstatement be conditioned upon petitioner’s (1) continued participation and completion of the anger management behavior modification program, (2) reporting monthly to the Disciplinaiy Administrator of his progress and providing verification from Dr. Robert Schulman of successful completion, and (3) meeting with Mr. John Ambrosio monthly and providing reports of such meetings to the Disciplinary Administrator.
Although at the time of the disciplinary hearing Mr. Rumsey had contacted Dr. Schulman concerning the program to control his anger and is participating in the anger management behavior mod*265ification program, neither his suspension nor his reinstatement were subject to those conditions. For that reason, such participation and reporting will not be made a condition of Mr. Rumsey s reinstatement. Since the panel report recommends reinstatement, no response is required by petitioner, and pursuant to Supreme Court Rule 219(d), the matter is deemed submitted for consideration by this court.
The court, after carefully considering the record, accepts the findings and recommendation of the panel that petitioner be reinstated to the practice of law in Kansas.
It Is Therefore Ordered that James E. Rumsey be reinstated to the practice of law in the state of Kansas and the Clerk of the Appellate Courts is directed to enter petitioner s name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports and that the costs herein be assessed to the petitioner.
Dated this 22nd day of February, 2005.